CRAWFORD, Judge
(concurring in the result):
In contrast to ex parte hearings on the record, F. Gilligan & F. Lederer, Court-Martial Procedure § 14-63.20 at 541 (1991 and 1993 Supp.) ex parte communications off the record are prohibited.
The Code of Judicial Conduct applicable to Air Force judges provides that, except as otherwise authorized by law, judges may “not initiate ... or consider ex parte communications, or consider other communications ... concerning a pending or impending proceeding.” AF/JA Operating Instruction No. 4, Part One, Uniform Code of Judicial Conduct for Military Trial and Appellate Judges § 3.B.7 (Feb. 15, 1991).
By definition an ex parte communication not on the record is between less than all the parties, for example, a judge communicating with a convening authority, a staff judge advocate, or a bailiff concerning the proceeding. As this Court stated in United States v. Allen, 33 MJ 209, 213 (1991), cert. denied, — U.S. -, 112 S.Ct. 1473, 117 L.Ed.2d 617 (1992), it was clearly inappropriate for the military judge to communicate with the staff judge advocate as to the expense of continuing an ongoing trial. The Court found the judge was not disqualified because he had disclosed the matter, had not initiated the conversation, had permitted voir dire on the subject matter, the conversation did not go to the findings or sentence in the case, and the judge was not a witness in the proceedings. In United States v. Copening, 34 MJ 28 (CMA 1992), the Court rejected the argument that charges should be dismissed to remove any taint because of the ex parte meeting between the judge and the prosecutor. “Absent manifest unfairness, however, charges are neither dismissed, nor reversal granted, for such error,” citing the rule in the federal courts. Id. at 30. Likewise, in United States v. Sanchez, 37 MJ 426 (CMA 1993), the Court held that a judge is not disqualified merely because of an ex parte pretrial ruling involving pretrial confinement.
While Allen, Copening, and Sanchez all involve ex parte matters, a case that might be equally applicable is United States v. Montgomery, 20 USCMA 35, 42 CMR 227 (1970). While Montgomery might be distinguished because the conversation in this case was not on the record, one could also draw parallels. The judge hears many types of inadmissible evidence, including confessions, instances of misconduct, prior convictions, and prior arrests. In those instances we presume the judge “to have exercised the proper discretion in distinguishing between material and immaterial evidence.” 20 USCMA at 39, 42 CMR at 231. The majority in this case seems to be exercising its supervisory authority, thus distinguishing Montgomery. I agree that it is appropriate to signal to military judges that these communications must be placed on the record. If not, we will order appropriate action unless the record discloses appropriate action for ethical violations. RCM 109, Manual for Courts-Martial, United States, 1984.